UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6318



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ROBERT LEE BURRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-240-P)


Submitted:   May 1, 1997                    Decided:   May 13, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Robert Lee Burris, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Burris filed an untimely notice of appeal from the

district court's denial of his motion for reduction of sentence. We

dismiss for lack of jurisdiction. The time periods for filing no-

tices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). Criminal defendants have ten

days within which to file in the district court notices of appeal

from judgments or final orders. Fed. R. App. P. 4(b). The only

exception to the appeal period is when the district court extends
the time to appeal under Fed. R. App. P. 4(b) upon a showing of

excusable neglect.

     The district court entered its order on April 13, 1994;   Ap-
pellant's notice of appeal was filed on March 3, 1997. Appellant's

failure to obtain an extension within the prescribed time frame

leaves this court without jurisdiction to consider the merits of

Appellant's appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2